         Case 3:16-md-02741-VC Document 2651 Filed 02/06/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 71:
 Giglio v. Monsanto, 3:16-cv-05658-VC
                                                   MOTION TO AMEND PRETRIAL
                                                   ORDER 50 FOR GIGLIO V. MONSANTO




       Monsanto is ordered to take Giglio’s deposition within 28 days of this order. After the first

bellwether trial, the Court will set a case management conference to determine a pretrial schedule

for the Group 2 cases, which include Giglio v. Monsanto.

       IT IS SO ORDERED.

Date: February 6, 2019                                      ___________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
